Citation Nr: 0839408	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-27 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty in the U.S. Army from April 
1979 to September 1992.  He died on April [redacted], 1998.  The 
appellant is his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

The veteran appeared and testified at a personal hearing in 
November 2007 before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing has been added to the 
record.

In order to assist the appellant with her claim, the Board 
subsequently requested and obtained a medical nexus opinion 
from the Veterans Health Administration (VHA).  The case is 
now ready for Board adjudication.


FINDINGS OF FACT

1.  The veteran died on April [redacted], 1998; the death certificate 
listed the cause of death as suicide by hanging.

2.  The weight of the competent evidence is in relative 
equipoise on the questions of whether the veteran's 
psychiatric symptoms in service were the onset of recurrent 
depression, and whether recurrent depression that began in 
service contributed substantially or materially to the 
veteran's death, combined to cause death, or aided or lent 
assistance to the production of death.




CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. 
§§ 1310, 5103, 513A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Because the full benefits 
sought on appeal are being granted by this Board decision, no 
further notice or assistance to the appellant is required.  
To the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with the issue on appeal.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria for Service Connection for the Cause of Death

To establish service connection for the cause of the 
veteran's death, competent evidence must link the fatal 
disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 
(1997).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  In order to 
constitute the principal cause of death the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 3.312; 
see Lathan v. Brown, 7 Vet. App. 359 (1995); see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Factual Background

The Certificate of Death indicates that the veteran's death 
on April [redacted], 1998 was suicide by hanging.  The death 
certificate noted that the veteran had served in the U.S. 
Army, and described the veteran's occupation as disabled 
veteran. 

The evidence that is available includes some service 
treatment records dated between June 1980 and November 1991 
that show that on a report of medical history in November 
1991 the veteran checked the blocks to indicate that he had 
experienced, or then had, "depression or excessive worry" 
and "nervous trouble," and recent gain or loss of weight, 
palpitation or pounding heart, heart trouble, and pain or 
pressure in the chest.  The veteran had denied any 
psychiatric symptoms or other physical symptoms in a similar 
history given at service entrance in 1979, and was found upon 
clinical examination at service entrance in 1979 to be 
clinically psychiatrically normal.  
        
The evidence that is available includes some service 
personnel records that show that the veteran was stationed in 
Germany from March 1990 to July 1992; the veteran last worked 
as an ammunition sergeant while in Germany; and he completed 
over 13 years and 4 months of service.  The veteran's DD Form 
214 confirms that in September 1992 he was separated from 
service early with severance pay. 

VA Medical Center hospitalization and treatment records 
reflect that after service the veteran was diagnosed and 
treated for "recurrent" major depression and mood disorder 
after service in June 1994.  The history in June 1994 noted a 
history of drinking (during service) in 1991 and 1992, a one 
year history of depression, a history of suicide attempt six 
to eight months prior, and a hospitalization six months prior 
at West Central Regional Hospital.  In June 1994, the 
veteran's complaints included sleep disturbance, crying 
spells, difficulty with work, fatigue, social withdrawal, 
anxiety, and depression.  As of June 1994, the major 
depression was already diagnosed as "recurrent" in nature, 
and the history of symptoms by the veteran includes symptoms 
that began during active service.     

VA treatment records reflect that in July and August 1994 the 
veteran reported suicidal ideations, feelings of depression, 
auditory hallucinations, and that he wanted to recover his 
individuality that he felt he lost in service.  Diagnoses 
included major depression and major affective disorder.  A 
July 1994 VA social work report reflects a history of service 
in the Army from 1979 to 1992, and history of suicidal and 
homicidal ideation and one suicide attempt. 
        
VA Medical Center hospitalization and treatment records 
reflect that the veteran was hospitalized and treated for 
alcohol abuse in April 1998.  The summary of hospitalization 
reflects the veteran's history of heavy drinking of alcohol 
in service in 1990, and a history of driving while 
intoxicated during service in 1986, as well as a history of 
post-service alcohol and drug abuse.  The Axis I diagnoses 
included cocaine/alcohol dependence.  A substance induced 
mood disorder/psychotic disorder was ruled out (April 9, 
1998).  A note dated April 9, 1998 reflects the veteran's 
report of having been separated for five years, was 
unemployed, was homeless, was tired of chemical dependency, 
and reported no suicidal or homicidal ideations.  The note 
also indicated cannabis dependence, and recommended substance 
abuse treatment.  The veteran was entered into a VA substance 
abuse intensive rehabilitation program.  During group therapy 
on April [redacted], 1998 and April [redacted], 1998 the veteran expressed 
feelings associated with guilt and shame.  Treatment entries 
also reflect that the veteran was experiencing depressive 
symptoms (April 6, 1998).  Another entry reflects that the 
veteran endorsed suicidal ideation, auditory hallucinations, 
and did not exhibit any signs or symptoms of alcohol 
withdrawal during the admission (April 9, 1998).  A halfway 
house living arrangement was recommended.  VA treatment 
records in April 1998 also reflect the veteran's clearly 
stated suicidal ideations, notwithstanding a retrospective 
treatment entry that assesses denial of suicidal ideation. 
        
The appellant, the veteran's widow, has credibly written or 
testified that the veteran had the onset of psychiatric 
symptoms in service in 1990, including night sweats, 
hallucinations, voices, talking to himself, inattention, 
inappropriately yelling, verbal abuse, physical violence that 
resulted in calls to law enforcement, and sitting in a corner 
and shaking; that in February 1991 she had to take the 
veteran for treatment for rashes and psychiatric symptoms, 
and they participated in therapy; that during service in 
1992, even after therapy, the veteran was still hearing 
voices, waking up, yelling, and had night sweats.  The 
appellant has also testified and written that during service 
the veteran wanted to be chosen to go to Iraq, that he was 
not chosen, this was a cause of great distress to the 
veteran, and the veteran thereafter became "dramatically 
stressed" and began drinking heavily while still in service; 
and that he was to be released early from active duty service 
on an early out program, and the idea of being released early 
also was a source of stress and worry as to what he would do. 
        
The appellant has also credibly written and testified that, 
immediately after the veteran was discharged from service, he 
also began drinking heavily, and became very upset, reported 
still hearing voices, was also physically abusive towards the 
appellant, disappeared at times, abused drugs, and left the 
family in 1994; the veteran briefly returned to the family in 
1998, and told the appellant that he had sought treatment 
from VA, but was not ready to go to the in-house patient 
living arrangement; and that she first found out about the 
veteran's death in 2003, several years after the death 
occurred. 

In a letter dated February 2008, a private psychiatrist, 
Haisam Al-Khouri, M.D., wrote that, in his professional 
opinion, the records from the VA hospitals where the veteran 
had sought treatment reflect that the veteran "suffered from 
recurrent episodes of major depression."  Dr. Al-Khouri 
deduced that the veteran's "final act of suicide was due to 
the depression." 

In response to the question of whether the in-service 
psychiatric symptomatology was diagnostic of the clinical 
onset of an identifiable acquired psychiatric disorder, the 
August 2008 VHA opinion reflects the reviewing VA 
psychologist's opinion that, although it was impossible to 
know the true etiology of some of the veteran's in-service 
psychiatric symptomatology, it was "highly plausible that 
the veteran did experience some disturbance in his mood while 
in service secondary to his notice of non-deployment and his 
subsequent early separation from the service, as this would 
be an appropriate reaction to these events."  In response to 
the question of whether the veteran's death by suicidal 
hanging in April 1998 was causally related to a psychiatric 
disorder that had its onset in service, the August 2008 VHA 
opinion reflects the reviewing VA psychologist's opinion that 
the veteran's alcohol abuse/dependence likely flourished 
during service, and may have been one of the most significant 
contributors to the veteran's difficulties, including what 
had eventually led to his early discharge from service.  

Analysis of Service Connection for Cause of Death

In this case, the appellant contends that the veteran's 
suicidal death in April 1998 was due to a psychiatric 
disorder that began during the veteran's period of service, 
including multiple psychiatric symptoms that first manifested 
in service and continued after service separation, even 
though the veteran had not established service connection for 
a psychiatric disorder during his lifetime.  

After a review of all the evidence of record, the Board finds 
that the weight of the competent evidence is in relative 
equipoise on the questions of whether the veteran's 
psychiatric symptoms in service were the onset of recurrent 
depression, and whether recurrent depression that began in 
service contributed substantially or materially to the 
veteran's death, combined to cause death, or aided or lent 
assistance to the production of death.

The favorable evidence in this case includes the established 
in-service psychiatric symptoms of depression or excessive 
worry and nervous trouble.  Such evidence tends to show the 
onset of psychiatric symptoms in service.  

The VA hospitalization and treatment records corroborate the 
veteran's reports of continuous psychiatric symptoms after 
separation from service in September 1992.  For example, the 
June 1994 history given by the veteran referenced symptoms in 
service in 1991 and 1992, a one year history of depression, a 
history of suicide attempt six to eight months prior, and a 
hospitalization six months prior at West Central Regional 
Hospital.  The symptoms the veteran experienced since service 
included sleep disturbance, crying spells, difficulty with 
work, fatigue, social withdrawal, anxiety, and depression.  
The June 1994 diagnosis of "recurrent" major depression 
reflects the ongoing nature of the psychiatric symptoms that 
began during active service.  

The appellant's testimony and multiple written submissions, 
which the Board finds credible, further demonstrates the 
onset of psychiatric symptoms in service in 1990; treatment 
for psychiatric symptoms in service in 1991; therapy during 
service in 1992; that the veteran became "dramatically 
stressed" when he was not chosen to go to Iraq; that the 
idea of being released early from service also was a source 
of stress and worry to the veteran while he was still in 
service as to what he would do; and that, immediately after 
the veteran was discharged from service, he began drinking 
heavily, became very upset, reported still hearing voices, 
was also physically abusive towards the appellant.  Although 
the appellant is not competent to diagnose a psychiatric 
disorder or relate the disorder to service, she is competent 
to testify as to the onset, chronicity of psychiatric 
symptoms in service, and continuity of psychiatric symptoms 
after service that she observed the veteran experience.  

On the question of whether the veteran's in-service recurrent 
depression contributed substantially or materially, combined 
to cause death, or aided or lent assistance to the production 
of the veteran's death, the February 2008 letter from the 
private psychiatrist, Dr. Al-Khouri, tends to support the 
appellant's claim in that it tends to render a diagnosis of 
recurrent major depression, tends to relate the recurrent 
major depression to in-service psychiatric symptoms, and also 
tends to relate the veteran's suicidal death to the 
depression. 

The favorable competent medical evidence also includes 
aspects of the August 2008 VHA opinion from a VA clinical 
psychologist.  This opinion is partially supportive of the 
appellant's claim.  In response to the question of whether 
the in-service psychiatric symptomatology was diagnostic of 
the clinical onset of an identifiable acquired psychiatric 
disorder, the August 2008 VHA opinion reflects the reviewing 
VA psychologist's opinion that, although it was impossible to 
know the true etiology of some of the veteran's in-service 
psychiatric symptomatology, it was "highly plausible that 
the veteran did experience some disturbance in his mood while 
in service secondary to his notice of non-deployment and his 
subsequent early separation from the service, as this would 
be an appropriate reaction to these events."  

The unfavorable evidence includes evidence of alcohol abuse 
in service, and drug and alcohol abuse after service.  The 
unfavorable evidence includes aspects of the August 2008 VHA 
opinion to the extent that the opinion included the opinion 
that it was impossible to know the true etiology of some of 
the veteran's in-service psychiatric symptomatology.  In 
response to the question of whether the veteran's death by 
suicidal hanging in April 1998 was causally related to a 
psychiatric disorder that had its onset in service, the 
August 2008 VHA opinion reflects the reviewing VA 
psychologist's opinion that the veteran's alcohol 
abuse/dependence likely flourished during service, and may 
have been one of the most significant contributors to the 
veteran's difficulties, including what had eventually led to 
his early discharge from service.  

The Board finds the competent evidence in this case is in 
relative equipoise.  
Dr. Al-Khouri's opinion tends to diagnosis the onset of 
recurrent major depression during service, and also tends to 
relate the veteran's suicidal death to the depression.  The 
August 2008 VHA opinion tends to relate in-service 
psychiatric symptoms to either a mood disorder or to alcohol 
abuse in service, without adequate differentiation.  The 
Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so, although the Board may not 
ignore such distinctions where they appear in the medical 
record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  

The August 2008 VHA opinion also opined that the veteran's 
death by suicidal hanging was not related to any specific 
incident or event of service; however, the same opinion 
tended to indicate that any alcohol abuse or dependence that 
likely flourished during service may have been one of the 
most significant contributors to 


the veteran's subsequent psychiatric difficulties.  For these 
reasons, and with resolution of reasonable doubt in the 
appellant's favor, the Board finds that the criteria for 
service connection for the cause of the veteran's death have 
been met.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  


ORDER

Service connection for the cause of the veteran's death is 
granted. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


